Bird, J.
{dissenting). The proceedings before the commissioner resulted in a verdict which entitled plaintiff to the possession of the premises. Brown v. Brown, 194 Mich. 578 (161 N. W. 823). He could then elect to sue on the bond or to proceed against the defendant to recover his damages (3 Comp. Laws, § 11176, 3 Comp. Laws 1915, § 13252), but he is not entitled to pursue both remedies (Schellenberg v. Frank, 139 Mich. 183 (102 N. W. 644); and this is so, even though he claims damages which could not be recovered in an action on the bond. {Id.) The judgment rendered for plaintiff in the summary proceeding included all rent due up to, and including the year 1913, and a verdict was directed therein upon the request and statement of plaintiff’s counsel that a judgment for the penalty of the bond would waive any rent due in excess of such penalty. In the present proceeding plaintiff is now seeking to recover the value of the crops raised in 1913, when he has already recovered the rent for that year. Brown v. Brown, supra. My opinion is that there is no further indebtedness to satisfy, and no indebtedness upon which the penalty of the bond in the present case can be applied.
This was the view of the trial court, and I think his conclusion should be affirmed.